Per Curiam.

There was no privity of contract between plaintiff husband and defendant Lay which would afford any basis for a recovery for loss of his wife’s services and medical expenses oil the theory of breach of warranty. (Gimenez v. Great Atlantic & Pacific Tea Co., 264 N. Y. 390, 393.)
*859The judgment in favor of plaintiff wife against defendants, and in favor of plaintiff husband against defendant Fischer Baking Company should he unanimously affirmed, without costs.
The judgment in favor of plaintiff husband against defendant Lay should be unanimously reversed on the law without costs and second cause of action dismissed.
Steinbrink, Fennelly and Rubenstein, JJ., concur.
Judgments accordingly.